Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Carroll appeals the district court’s orders denying relief on his motion for reduction of sentence filed pursuant to 18 U.S.C. § 3582(c) (2006), and his motion to convene a three-judge district court. We have reviewed the record and find no reversible error. Accordingly, we deny Carroll’s motion to remand and affirm for the reasons stated by the district court. United States v. Carroll, No. 1:94-cr00519-1 (E.D.Va. Jan. 7, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and ai*gument would not aid the decisional process.

AFFIRMED.